        Case 4:20-cv-00086-BLW Document 20 Filed 02/03/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO


 In the Matter of:
                                            Case No. 4:20-cv-00086-BLW
 DUSTIN JADE WELLS,
                                            MEMORANDUM DECISION
      Debtor,                               AND ORDER
 ______________________________

 KATHLEEN McCALLISTER,

        Appellant,

         v.

 DUSTIN JADE WELLS,

        Appellee.



                                    INTRODUCTION

      Before the Court is Appellee Dustin Jade Wells’s Motion for Stay Pending

Appeal (Dkt. 18). For the reasons explained below, the Court will deny the motion

without prejudice.

                                     DISCUSSION
      In October 2020, this Court decided Appellant Kathleen McCallister’s

appeal. The appeal dealt with Wells’s claimed homestead exemption. The

bankruptcy court determined that the homestead exemption remained in place –

MEMORANDUM DECISION AND ORDER - 1
           Case 4:20-cv-00086-BLW Document 20 Filed 02/03/21 Page 2 of 4




even after Wells sold his home and did not invest the proceeds in another home.

This Court concluded that the homestead exemption vanished when he failed to

reinvest the proceeds. Accordingly, this Court reversed and remanded. The case is

now on appeal before the Ninth Circuit. According to the Ninth Circuit’s briefing

order, the appeal will be ripe on March 5, 2021. See Nov. 13, 2020 Time Schedule

Order, Dkt. 17.

       The Debtor asks this Court to stay its decision pending appeal. He explains

that there is a circuit split on the vanishing-homestead issue and says that the

Supreme Court may resolve the split relatively soon. Currently, there is a cert

petition pending before the Supreme Court on the First Circuit’s decision in Hull v.

Rockwell, 968 F.3d 12 (1st Cir. 2020).1 The Debtor says that if the Supreme Court

grants cert and affirms Hull, the two Ninth Circuit authorities this Court relied

upon to decide the appeal would no longer be good law. See Wolfe v. Jacobson (In

re Jacobson), 676 F.3d 1193 (9th Cir. 2012); England v. Golden (In re Golden),

789 F.2d 698 (9th Cir. 1986).

       The Court will deny this motion without prejudice. The motion stumbles at

the starting blocks because Wells has not adequately explained why he would




       1
        As of this writing, the cert petition is not fully briefed. The opposition was filed January
19, 2021.


MEMORANDUM DECISION AND ORDER - 2
        Case 4:20-cv-00086-BLW Document 20 Filed 02/03/21 Page 3 of 4




suffer irreparable harm in the absence of a stay. To obtain a stay on appeal, Wells

must show the probability of irreparable harm plus either: “ (a) a strong likelihood

of success on the merits and that the public interest does not weight heavily against

a stay; or (b) a substantial case on the merits and that the balance of hardships tips

sharply in the petitioner’s favor.” Leiva‐Perez v. Holder, 640 F.3d 962, 970 (9th

Cir. 2011).

      Here, the briefing on the irreparable-harm issue is extraordinarily sparse,

consisting of two key sentences. First, the Debtor says that unless this Court stays

its decision, his “homestead will likely be lost and those funds recovered or

otherwise accounted through the Trustee’s office and related fees taken.” Motion,

Dkt. 18, at 3. The Debtor also says that “[t]he time for revisiting or once again

appealing will have passed by the time of any decision by the United States

Supreme Court in Hull.” Id. These two sentences, without any further explanation

or discussion of relevant authority, are not enough to persuade the Court that Wells

has shown a probability of irreparable injury. Accordingly, the Court will deny the

motion without prejudice. Debtor is free to renew this motion. If he chooses to do

so, the Court will require a more thorough discussion of the facts and law relative

to irreparable harm.




MEMORANDUM DECISION AND ORDER - 3
        Case 4:20-cv-00086-BLW Document 20 Filed 02/03/21 Page 4 of 4




                                    ORDER

      IT IS ORDERED that the Debtor’s Motion for Stay Pending Appeal (Dkt.

18) is DENIED WITHOUT PREJUDICE.

                                         DATED: February 3, 2021


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
